
	
		I
		111th CONGRESS
		1st Session
		H. R. 839
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Mr. Shuler (for
			 himself, Mr. McHenry,
			 Ms. Foxx, Mr. Jones, Mr.
			 Boren, and Mr. Minnick)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the consideration of a petition for
		  Federal Recognition of the Lumbee Indians of Robeson and adjoining counties and
		  other Indian groups in North Carolina, and for other purposes.
	
	
		1.Authority to petition for
			 federal recognition
			(a)Consideration of
			 lumbee petitionThe Act of
			 June 7, 1956 (70 Stat. 254), shall not be construed to constitute a bar to the
			 consideration by the Secretary of the Interior of a petition of a group or
			 organization representing the Lumbee Indians of Robeson and adjoining counties
			 of North Carolina, the Lumbee Regional Development Association, Inc., the
			 Lumbee Tribe of Cheraw Indians, the Hatteras Tuscarora Indians, the Cherokee
			 Indians of Robeson and Adjoining Counties, the Cherokee Indians of Hoke County,
			 Inc., or the Tuscarora Nation of North Carolina.
			(b)Recognized
			 groupsThe Act of June 7, 1956, shall not be construed to operate
			 to deny any group or organization whose petition is approved by the Secretary
			 on or after the date of the enactment of this Act any of the special programs
			 or services provided by the United States to Indian tribes and their members
			 because of their status as Indians.
			2.Consideration of
			 petition requesting recognition as an indian tribe
			(a)Proposed
			 findingThe Assistant Secretary of the Interior for Indian
			 Affairs shall publish a proposed finding with respect to the petition for
			 Federal recognition as an Indian tribe by the Secretary of the Interior
			 pursuant to part 83 of title 25, Code of Federal Regulations, submitted by the
			 Lumbee Regional Development Association on December 17, 1987, and subsequently
			 supplemented, not later than 18 months after the date on which the petitioner
			 has fully responded to the notice of obvious deficiencies regarding that
			 petition.
			(b)Number of
			 members not a factorThe number of persons listed on the
			 membership roll contained in the petition referred to in subsection (a) shall
			 not be taken into account in considering such petition except that the
			 Assistant Secretary may review the eligibility of individual members or groups
			 listed in such petition in accordance with the provisions of part 83 of title
			 25, Code of Federal Regulations.
			(c)Review(1)If the Assistant
			 Secretary fails to publish the proposed finding referred to in subsection (a)
			 within the 18-month period referred to in such subsection, the petitioner may
			 treat such failure as final agency action refusing to recognize the petitioner
			 as an Indian tribe and seek in Federal district court a determination of
			 whether the petitioner should be recognized as an Indian tribe in accordance
			 with the criteria specified in section 83.7 of title 25, Code of Federal
			 Regulations.
				(2)If the Assistant Secretary publishes
			 a final decision refusing to recognize the Indians seeking recognition under
			 the petition referred to in subsection (a), the petitioner may, not later than
			 one year after the date on which the final decision is published, seek in
			 Federal district court a review of the decision, notwithstanding the
			 availability of other administrative remedies.
				3.No
			 delay for petitions awaiting active considerationIt is the sense of the Congress that the
			 review of the petition referred to in section 2(a) should not unnecessarily
			 delay the review of the pending fully documented petitions for recognition as
			 an Indian tribe awaiting active consideration as of the date of enactment of
			 this Act.
		
